I concur. Although the O'Rourke case was decided more than eighteen years ago, it does not appear that the insurance department, or any of the insurance companies, have since acted upon the authority of that case, or accepted through long acquiescence the judicial construction asserted by that decision as claimed by the respondent. The policies in suit were obtained by the plaintiff falsely stating in the application therefor that the child was not insured in any other company.
WERNER, WILLARD BARTLETT, HISCOCK, COLLIN and HOGAN, JJ., concur with CULLEN, Ch. J., and CHASE, J., concurs in memorandum.
Judgment reversed, etc.